Citation Nr: 0605487	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  06-01 850	)	DATE
	)
	)


THE ISSUE

Whether a May 9, 1957 decision of the Board of Veterans' 
Appeals (Board) that upheld the severance of service 
connection for defective hearing, should be reversed or 
revised on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The moving party, the veteran, served on active duty from 
March 1946 to May 1957.

This matter is currently before the Board on motion by the 
moving party for revision or reversal of a May 1957 Board 
decision that upheld the severance of service connection for 
defective hearing, on the grounds of CUE.  The issue was 
styled as entitlement to restoration of service connection.

In August 2005, the moving party's representative submitted a 
motion for revision of the Board's May 1957 decision on the 
basis of clear and unmistakable error.

In January 2006, a Deputy Vice-Chairman of the Board granted 
the moving party's representative's motion to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.1405(a)(2) (2005).  

Following a review of the claims file, the moving party's 
representative filed a response in January 2006.


FINDINGS OF FACT

1.  In May 1957, the Board issued a decision in which it 
upheld the severance of service connection for defective 
hearing.

2. The May 1957 Board decision involved a failure to apply 
the correct law, namely the presumption of aggravation, and 
this failure was outcome determinative.



CONCLUSION OF LAW

Clear and unmistakable error in the Board's May 1957 decision 
that upheld the severance of service connection for defective 
hearing has been demonstrated. 38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400-20.1411 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The provisions of the VCAA are not applicable to claims 
involving CUE.  Parker v. Principi, 15 Vet. App. 407, 412 
(2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en 
banc).  Therefore, the VCAA is not for application in the 
instant case.

II.  Background

Service medical records reveal that, at the time of the 
veteran's induction examination in February 1946, he reported 
having "bad hearing."  His hearing was recorded as 15/15, 
bilaterally, for whispered voice.

In January 1947, a disposition board found that the veteran 
was unfit for duty in the European Theater of Operations 
because of defective hearing.  His hearing in the right ear 
was 0/15 and 3/15 in the left.  During hospitalization later 
in January 1947, it was noted that the veteran reported 
suddenly becoming aware of hearing loss four years earlier 
after returning to school from summer vacation.  It was added 
that the veteran reported a tonsillectomy performed in 1943 
in an attempt to improve his hearing.  The final diagnosis on 
the current hospitalization was "defective hearing combined 
type, bilateral, cause unknown, possibly otosclerotic."  

The veteran was again hospitalized in March and April 1947, 
during hospitalization he gave a history of the onset of 
deafness at age 14, apparently suddenly, when he could not 
hear a teacher at school.  It was reported that he had been 
serving for one year with a field artillery unit.

Physicians diagnosed deafness, perceptive type, bilateral 
moderate, cause undetermined, initially manifested in civil 
life.  A hearing aid was recommended.  His hearing was 
reported as 0/20 on the right and 0/21 on the left.

The report of VA examination in October 1947, includes a 
diagnosis of "deafness, marked, progressive, nerve type, 
bilateral hearing right 5 feet, left 8 feet."

In a November 1947 rating decision, the RO granted service 
connection on the basis of aggravation and assigned an 
initial 30 percent rating, effective from the day following 
the date of discharge in May 1947.

A report received in December 1947 from a private hospital 
reveals that the veteran had undergone an adeno-tonsillectomy 
in February 1941 due to his complaints of difficulty hearing.  
His condition on discharge was listed as "good."

Effective October 1948, the RO granted a 40 percent rating 
for defective hearing, based upon VA examination showing an 
increase in hearing loss.

In May 1956, the RO proposed to sever service connection for 
impaired hearing on the basis that the evidence showed his 
condition had its inception prior to active service, and the 
evidence failed to show aggravation in service.  The veteran 
was notified that he had 60 days during which he could submit 
evidence to show that the proposed severance should not take 
place.

During a December 1956 hearing, the veteran and his 
representative reported that, following the tonsillectomy in 
1941 or 1942 his hearing did not bother him "too much" 
except when he had colds, and that there did not seem to be 
any progression.  It was added that after entering service he 
served in the artillery near loud guns, and noticed temporary 
loss of hearing.  After approximately three months, he began 
to experience constant problems.

In a March 1957 rating decision the RO severed service 
connection for impaired hearing on the basis that its 
November 1947 rating decision was the product of clear and 
unmistakable error.  

In the May 1957 decision, the Board upheld the severance of 
service connection for defective hearing, finding the 
evidence clear and unmistakable that the veteran's defective 
hearing existed prior to military service and was not 
aggravated.  The Board elaborated that the hearing defect 
reported while on active duty was a continuation of the 
preexisting disorder and did not reflect aggravation by 
service.

III.  Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Rules of Practice of the 
Board of Veterans' Appeals, at 38 C.F.R. Part 20 (2005).  
Rule 1403 of the Rules of Practice, found at 38 C.F.R. § 
20.1403, relates to what constitutes CUE and what does not, 
and provides as follows:

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.

Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  In general, review for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).

Rule 1403 offers the following examples of situations that 
are not clear and unmistakable error.  (1) Changed 
diagnosis-A new medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  (2) Duty to 
assist- The Secretary's failure to fulfill the duty to 
assist.  (3) Evaluation of evidence-A disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).

Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation. 38 C.F.R. § 20.1403(e).

A motion for revision of a Board decision based on CUE must 
be in writing, and must be signed by the moving party or that 
party's representative. The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable Department of Veterans Affairs file 
number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to 
refiling under this subpart. 38 C.F.R. § 20.1404(a).

In his August 2005 statement, the veteran's representative 
argued that the May 1957 decision was the product of CUE 
because it accepted the veteran's report of pre-existing 
hearing loss, and the veteran was not a medical professional 
capable of reporting this information.

The representative further argued that there was no competent 
evidence that the hearing loss pre-existed service, and that 
the Board did not apply the presumption of soundness or the 
presumption of aggravation in its 1957 decision.  The 
representative also pointed to a June 2005 opinion by a VA 
audiologist that it was "indisputable" that "prior to 
induction into military. No objective data in c-file suggests 
hearing loss" for the proposition that the May 1957 decision 
was the product of CUE.

In January 2006 statement, the representative alleged that 
the Board's 1957 decision failed to review the pleadings 
sympathetically, failed to fully and sympathetically develop 
the veteran's claim to the optimum, and failed to follow the 
principle that a veteran's pro se pleadings are to be 
liberally construed.  These contentions were based on 
holdings of the United States Court of Appeals for the 
Federal Circuit in Moody v. Principi, 360 F. 3d 1384 (Fed. 
Cir 2004); Szemraj v. Principi, 357 F. 3d 1376 (Fed. Cir. 
2001); and Roberson v. Principi, 251 F. 3d 1384 (Fed. Cir. 
2001).

The version of the regulation providing for severance of 
service connection in effect at the time of the May 1957 
Board decision-Veterans Regulation 1009 (D) (1955)-is 
similar in many respects to the regulation in effect today.  
See 38 C.F.R. § 3.105(d) (2005).  Both provide that the 
Government (i.e., VA) has the burden of proof in showing that 
the original grant of service connection was clearly and 
unmistakably erroneous.

Hence, the Board, in its May 1957 decision, was charged with 
determining, based on all of the accumulated evidence, 
whether the November 1947 rating decision that originally 
granted service connection for defective hearing was the 
product of CUE.  See Veterans Regulation 1009 (D) (1955).

The regulatory provisions extant in November 1947, with 
respect to establishing service connection for a particular 
disability, were essentially the same as they are today. 
Compare Veterans Regulation 1(a), Part I, paragraphs I(a), 
(b), and (d) (1943), 38 C.F.R. §§ 3.303, 3.304(b), 3.306(a)-
(b) (2005).

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303 (2005); Veterans Regulation 1(a), 
Part I, paragraph I(a) (1943).

Moreover, regulations in 1947 provided that a veteran was 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of examination for 
acceptance and enrollment into service, unless clear and 
unmistakable evidence demonstrates that the injury or disease 
existed prior to service and was not aggravated by such 
service.  Veterans Regulation 1(a), Part I, paragraph I(b) 
(1943).

The pertinent regulation in effect at the time of the 
November 1947 grant of service connection defines "clear and 
unmistakable" as obvious or manifest:

[E]vidence which makes it obvious or manifest, that the 
injury or disease under consideration existed prior to 
acceptance and enrollment for service will satisfy the 
requirements of the statute.
Veterans Regulation 1063 (D) (August 9, 1946).  

In addition: 

[M]anifestation of lesions or symptoms of chronic 
disease from date of enlistment, or so close to that 
date that the disease could not have originated in so 
short a period, will be accepted as clear and 
unmistakable proof that the disease existed prior to 
entrance into active service.
Veterans Regulation 1063 (F) (August 9, 1946). 

It has been contended that the presumption of soundness was 
not applied or that there was not evidence to rebut the 
presumption.  The Board's 1957 decision contains a finding 
that the evidence "clearly and unmistakably establishes that 
the veteran's hearing defect existed prior to induction, was 
not aggravated by service...."  The Board cited the report 
from St. Joseph's Hospital, clinical notations in service, 
and the post-service examinations in support of its finding, 
and noted that there was at that point no contention that the 
contrary on the question of pre-existence."  Indeed, even 
the 1947 decision granting service connection recognized that 
hearing loss pre-existed service.

While an audiologist has recently written that there was no 
evidence of pre-existing hearing loss, medical professionals 
noted such loss at the time of the St. Joseph's 
hospitalization, and the veteran was competent to report that 
he noted symptoms of hearing loss.  See Duenas v. Principi, 
18 Vet. App. 512 (2004).  Inability to hear is a symptom that 
a lay person could observe.  

The Board is, however, persuaded by the argument that the 
Boards 1957 decision did not consider the presumption of 
aggravation.  Having found that hearing loss pre-existed 
service, the Board then concluded it clearly and unmistakably 
was not aggravated in service.  It did not discuss the 
provisions then found at Veterans Regulation 1(a), Part I, 
paragraph I(d) (1943) providing that aggravation would be 
conceded where the disability underwent an increase during 
service, absent clear and unmistakable evidence that such 
increase was due to natural progression.

All of the evidence before the Board was to the effect that 
the pre-existing hearing loss had increased during service.  
The veteran's levels of hearing acuity progressively worsened 
in service, and he required an extensive period of 
hospitalization.  His hearing after service never recovered 
to the point it had been at the time of his examination for 
service entrance.  There was no evidence that this increase 
was due to natural progression.  In fact, the evidence showed 
that the worsening occurred only after prolonged noise 
exposure in an artillery unit.  The presumption of 
aggravation, thus dictated that aggravation be conceded.  

Had the Board applied the presumption of aggravation to the 
evidence then before it, it would have to have concluded that 
there was not CUE in the 1947 decision that originally 
granted service connection, and restored service connection.  
The error was thus outcome determinative.


ORDER

The motion to reverse or revise a May 9, 1957 Board decision 
that upheld the severance of service connection for defective 
hearing, on the grounds of CUE, is granted.



                       
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



